                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW MEXICO

JAMILEH IBRAHIM,

       Plaintiff,

v.                                                      Civ. No. 18‐1234 JAP/GBW

ABM GOVERNMENTAL
SERVICES LLC,

       Defendant.



            ORDER DENYING MOTION TO WITHDRAW AS COUNSEL

       THIS MATTER comes before the Court on Plaintiff’s attorney’s Motion to

Withdraw as Counsel. Doc. 10. Attorney Rachel Berenson moves the Court for

permission to withdraw as counsel for Plaintiff, citing “irreparable damages within the

attorney‐client relationship.” Id. at 1. Ms. Berenson indicates that Defendant concurs in

the instant Motion, but that Plaintiff Ibrahim opposes it. Id.

       As a contested motion to withdraw, Ms. Berenson’s Motion is subject to Local

Rule 83.8(b), which reads:

       The attorney must file and serve on all parties, including the client, a motion to
       withdraw. The attorney must give notice in the motion that objections must be
       served and filed within fourteen (14) days from date of service of the motion and
       that failure to object within this time constitutes consent to grant the motion.

D.N.M.LR‐Civ. 83.9(b).
          It is uncertain whether Mr. Berenson’s Motion was served on Plaintiff as

required by the Local Rules, because Plaintiff Ibrahim does not currently receive

electronic notifications from CM/ECF. See doc. 10 at 2 (certifying service “through the

Court’s E‐filing (CM/ECF)…system…upon all parties of record”).1 Moreover, the

Motion does not include any statement to the effect that objections must be served and

filed within fourteen days, and that failure to object constitutes consent. See D.N.M.LR‐

Civ. 83.9(b).

          Therefore, Ms. Berenson’s Motion to Withdraw (doc. 10) is hereby DENIED

WITHOUT PREJUDICE for failure to conform with the Local Rules.




                                                           _____________________________________
                                                          GREGORY B. WORMUTH
                                                          UNITED STATES MAGISTRATE JUDGE




1   The Notice of Electronic Filing, available through CM/ECF, does not indicate service on Mr. Ibrahim.

                                                      2
